Dodge, J.
Tbe petitioner seeks to assail tbe constitutionality of our recent statutes authorizing tbe indeterminate sentence and tbe transfer of prisoners upon tbe order of the board of control. He waives discussion of tbe constitutionality of the portion of those statutes authorizing an indeterminate *242sentence, in deference to In re Schuster, 82 Wis. 610, 52 N. W. 757, bolding that snob question would be reviewable upon writ of error to tbe conviction and sentence and, therefore, is not upon writ of habeas corpus. He, however, seeks consideration of tbe question whether tbe authority given to the board of control is a conferring of judicial power, which, by the constitution, is confined to courts. This subject is fully considered and decided in In re Linden, 112 Wis. 523, 88 N. W. 645, which is decisive against the contention of the petitioner.
By the Court. — The petitioner is remanded to the custody of the warden of the state prison, to be held as before the writ issued.